FILED
                            NOT FOR PUBLICATION                             JUL 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JEANNE NKOL-NGO BAYA,                            No. 08-73319

              Petitioner,                        Agency No. A071-953-232

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 15, 2013**
                            Withdrawn From Submission
                             Resubmitted July 10, 2013
                              San Francisco, California

Before: SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Jeanne Nkol-Ngo Baya petitions for review of the Board of Immigration

Appeals’s (“BIA”) 2008 decision affirming the order of the Immigration Judge

(“IJ”) denying her applications for asylum and withholding of deportation. The

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA originally affirmed the denial of the applications in 2001. Baya later

unsuccessfully tried to adjust her status by filing motions to reopen, which the BIA

denied as untimely.

       When in 2007 she petitioned for our court’s review of the BIA’s decision

denying her third motion to reopen, the government requested a remand for the

BIA to consider whether the time limitation on her motion to reopen should have

been equitably tolled because of the ineffective assistance of her previous counsel.

The BIA in effect granted her relief from the ineffectiveness by reissuing its 2001

decision in 2008. Baya was therefore no longer time barred from filing a new

motion to reopen. She did not seek reopening of the reissued decision, however,

but petitioned for our review of the decision reissued in 2008 denying her

applications for relief.

       We withdrew submission in order for the parties to explore in mediation

proceedings her possible eligibility for adjustment of status. Mediation was not

successful, so the case is before us for resolution of the merits of the petition for

review of the 2001 decision as reissued in 2008.

       The BIA made an adverse credibility determination that is supported by

substantial evidence of inconsistencies in her testimony before the IJ. Baya

testified inconsistently about whether she had been arrested and jailed by the


                                            2
government. Such inconsistent testimony supports the denial of her claims for

asylum and withholding of deportation, because the testimony goes to the heart of

her claims for relief. See Singh v. Gonzales, 439 F.3d 1100, 1105 (9th Cir. 2006).

      Baya also attempts to challenge the BIA’s 2007 denial of her third motion to

reopen, but the ineffectiveness claims she raised in that motion were remedied by

the BIA’s 2008 reissuance of the 2001 decision. She no longer suffers any adverse

effects from the earlier untimely motions. See Hemp Indus. Ass’n v. Drug

Enforcement Admin., 333 F.3d 1082, 1085 n.3 (9th Cir. 2003) (mootness occurs

when interim events eradicate the effect of an alleged violation).

      Petition for review DENIED.




                                          3